Citation Nr: 1125233	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of December 2006, which denied service connection for a skin condition and an acquired psychiatric disability, and December 2007, which denied service connection for tinnitus.  In a written statement dated in August 2008, the Veteran canceled his request for a Travel Board hearing, made in his January 2008 substantive appeal.

The issues of service connection for a skin disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's occupational specialty during service was 63B [currently 91B] Wheeled Vehicle Mechanic, which, according to VA information obtained from Department of Defense (DoD), is associated with a high probability of hazardous noise exposure.

2.  The Veteran has been diagnosed as having tinnitus, and credibly states that the condition has been present since military service.


CONCLUSION OF LAW

Tinnitus was incurred during active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has had ringing in the ears since service.  A VA audiology examination was performed in November 2007; although this examination also addressed hearing loss, the issue of service connection for hearing loss is not on appeal at this time, and, accordingly, the findings pertaining to hearing loss will not be reported in this decision.  

On the examination, the Veteran stated that he had severe tinnitus which had been slowly progressing since service in 1972.  He described the tinnitus as recurrent, more irritating in quiet backgrounds, and worse on the left.  He reported three years of exposure to engine noise as a mechanic on active duty, and denied post-service occupational or recreational noise exposure.  He was diagnosed as having tinnitus.  The examiner stated that an etiology of symptoms would require speculation with the available evidence.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

The evidence against the Veteran consists of the absence of any pertinent complaints noted in the service treatment records, or on the separation examination in November 1971, as well as the gap of 34 years between his discharge from service and his initial claim.  Although the VA examiner stated that an opinion could not be given without resort to speculation, no explanation for the inability to give an opinion was provided, and, as a result, the Board considers that opinion to be non-evidence, with respect to etiology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion, and, as such, must be supported by evidence).

The Board also observes, however, that tinnitus is often considered more of a nuisance by its sufferers than a disability, and the Veteran has stated that his tinnitus has gradually worsened over the years.  The Board finds the Veteran's statements as to the longevity and progression of tinnitus to be credible, and he is competent to report symptoms of tinnitus because symptoms of tinnitus are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's representative cited to a Veterans Benefits Administration (VBA) Fast Letter dated in September 2010, which provides guidance to ROs in the development process in claims for hearing loss and/or tinnitus.  See VBA Fast Letter 10-35 (Sept. 2, 2010).  This introduced the Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Id.  The Veteran's DD Form 214 identifies his MOS during service as Wheeled Vehicle Mechanic (63B, currently 91B), which is associated with a high probability of hazardous noise exposure, according the Noise Exposure Listing.  

The VA examination provided a diagnosis of tinnitus, but no opinion as to etiology.  His MOS in service was one that is associated with a high risk of hazardous noise exposure.  For the reasons discussed above, the Board finds that his statements concerning continuity of symptomatology are credible, and he is competent to report such symptoms.  As a consequence, with the resolution of all reasonable doubt in the Veteran's favor, service connection for tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran states that he has a chronic skin disability which he believes is due to Agent Orange exposure.  The file does not contain, however, any report of a medical examination to determine whether he has a skin disability presumptively associated with Agent Orange exposure.  In addition, he states that he has had a skin disability since shortly after his discharge from service, which raises the issue of direct service incurrence.  Concerning his claim for service connection for an acquired psychiatric disability, service treatment records show that in February 1969, the Veteran sought treatment for a number of symptoms, including that he at times felt nervous.  The impression included mild anxiety.  In view of the above factors, the Veteran must be provided VA examinations, with nexus opinions, including claims file review by the examiners.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether he currently has an acquired psychiatric disability, and, if so, whether any such condition is at least as likely as not (i.e., a 50 percent or greater probability) of service origin.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should specifically address whether any current acquired psychiatric disability is at least as likely as not related to mild anxiety noted in February 1969.  

2.  Schedule the Veteran for a VA dermatology examination to determine whether he currently has a skin condition related to service, either by way of Agent Orange exposure, or direct service incurrence.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should provide diagnoses for any skin conditions of which there is current evidence (i.e., either findings of a current skin condition, or evidence of previous skin conditions, such as residual scarring).  An opinion should be provided as to whether any such condition is at least as likely as not (i.e., a 50 percent or greater probability) of service origin, or due to presumed Agent Orange exposure during service in Vietnam.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for service connection for a skin condition and an acquired psychiatric disability.  If either claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


